November 29, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                        RAYMOND C. HENNIGAR, Appellant

NO. 14-10-00937-CV                       V.

                          SUSAN CUNNINGHAM, Appellee
                              ____________________



      This cause, an appeal from the judgment in favor of appellee, Susan Cunningham,
signed June 29, 2010, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant, Raymond C. Hennigar, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.